Stolz, Judge.
Matthew Pope was convicted in Fulton County for the offense of larceny from the house and was *489sentenced to serve a prison term of 10 years. He filed notice of appeal to this court. Before his case was argued, a motion to dismiss his appeal on the ground that he had escaped and was no longer in custody was filed in this court and his counsel of record was served with a copy of same. The motion is supported by a certificate of fugitivity by the district attorney and certified copies of the indictment, sentence and warrant for arrest of the appellant. No denial of the facts alleged in the motion and as shown by the affidavit attached thereto has been filed in this court by the appellant or his counsel. In these circumstances, the case has become moot and for that reason the motion must be granted and his appeal is hereby dismissed. See Gravitt v. State, 221 Ga. 812 (147 SE2d 447); Huffaker v. State, 122 Ga. App. 773, 775 (178 SE2d 718) and cit.; Code Ann. § 6-809 (b) (3) (Ga. L. 1965, pp. 18, 29, as amended).
Submitted May 23, 1972—
Decided June 15, 1972.
Glenn Zell, for appellant.
Lewis R. Slaton, District Attorney, Morris H. Rosenberg, for appellee.

Appeal dismissed.


Bell, C. J., and Evans, J., concur.